STATE OF MICHIGAN

                            COURT OF APPEALS



CHRISTOPHER HOLCOMB,                                         UNPUBLISHED
                                                             March 1, 2016
              Plaintiff-Appellant,

v                                                            No. 325410
                                                             Macomb Circuit Court
GWT, INC. d/b/a MOOSE TRAXX GRILL &                          LC No. 2013-002409-NI
BAR,

              Defendant-Appellee,
and

PATRICK FRANCIS O’DONNELL and JAMES
PATRICK O’DONNELL,

              Defendants/Cross-Defendants.


Before: GLEICHER, P.J., and JANSEN and SHAPIRO, JJ.

SHAPIRO, J. (concurring)

       I concur in the result only.


                                                      /s/ Douglas B. Shapiro




                                             -1-